Citation Nr: 0825093	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for a left hip 
disorder.

7.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
March 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the veteran's claims for 
service connection for a right ankle disorder, a left ankle 
disorder, a right knee disorder, a left knee disorder, a 
right hip disorder, a left hip disorder, and a back disorder.  
The Board remanded the matter for further evidentiary 
development and adjudication in November 2004.  The Appeals 
Management Center (AMC) re-adjudicated the claims in December 
2005.  The veteran then submitted additional evidence, 
including medical evidence relevant to his claims, in 
February 2006.  The Board again remanded the case for 
consideration of the newly received evidence and to provide 
the veteran with a VA medical examination and opinion taking 
the new evidence into account.  The AMC completed the 
evidentiary development and again denied the veteran's claims 
in April 2008.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the Albuquerque RO in June 2003.  He and his 
wife testified before the undersigned Veterans Law Judge at a 
hearing at the RO in September 2004.  Transcripts of both 
hearings have been associated with the veteran's claims file.

FINDINGS OF FACT

1.  The veteran's left and right knee and left ankle 
complaints in service were acute and transitory, as no such 
complaints or findings were noted on the physical examination 
at the veteran's separation from service, and clinical 
evaluation of the extremities was normal at the time of the 
separation examination.

2.  The veteran was not treated in service for any injuries 
to or disabilities of the right ankle, hips, or back; no such 
findings or abnormalities were noted on the physical 
examination at the veteran's separation from service, and 
clinical evaluation of the extremities was normal at the time 
of the separation examination.

3.  A chronic disability of the right ankle, including 
arthritis and Reiter's Syndrome, was not shown in service or 
within a year of service and is not shown to be related to 
service or an event of service origin.

4.  A chronic disability of the left ankle, including 
arthritis and Reiter's Syndrome, was not shown in service or 
within a year of service and is not shown to be related to 
service or an event of service origin.

5. A chronic disability of the right knee, including 
arthritis and Reiter's Syndrome, was not shown in service or 
within a year of service and is not shown to be related to 
service or an event of service origin.

6. A chronic disability of the left knee, including arthritis 
and Reiter's Syndrome, was not shown in service or within a 
year of service and is not shown to be related to service or 
an event of service origin.

7.  A chronic disability of the right hip, including 
arthritis and Reiter's Syndrome, was not shown in service or 
within a year of service and is not shown to be related to 
service or an event of service origin.

8. A chronic disability of the left hip, including arthritis 
and Reiter's Syndrome, was not shown in service or within a 
year of service and is not shown to be related to service or 
an event of service origin.

9. A chronic disability of the back, including arthritis and 
Reiter's Syndrome, was not shown in service or within a year 
of service and is not shown to be related to service or an 
event of service origin.


CONCLUSIONS OF LAW

1.  A chronic disability of the right ankle was not incurred 
in or aggravated by service, and neither arthritis nor 
Reiter's Syndrome may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A chronic disability of the left ankle was not incurred 
in or aggravated by service, and neither arthritis nor 
Reiter's Syndrome may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A chronic disability of the right knee was not incurred 
in or aggravated by service, and neither arthritis nor 
Reiter's Syndrome may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A chronic disability of the left knee was not incurred in 
or aggravated by service, and neither arthritis nor Reiter's 
Syndrome may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5.  A chronic disability of the right hip was not incurred in 
or aggravated by service, and neither arthritis nor Reiter's 
Syndrome may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

6.  A chronic disability of the left hip was not incurred in 
or aggravated by service, and neither arthritis nor Reiter's 
Syndrome may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

7.  A chronic disability of the back was not incurred in or 
aggravated by service, and neither arthritis nor Reiter's 
Syndrome may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through October 2001, December 2004, 
September 2005, and January 2007 notice letters, the veteran 
received notice of the information and evidence needed to 
substantiate his claims.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the October 2001, December 2004, 
September 2005, and January 2007 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO also 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned October 2001, 
December 2004, September 2005, and January 2007 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
in a January 2007 notice letter and was given opportunity to 
respond.  The RO then re-adjudicated the veteran's claims via 
the issuance of an April 2008 supplemental statement of the 
case.  Additionally, the Board does not now have such issues 
before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not timely provided to the veteran, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  The 
veteran's service treatment records have been associated with 
the claims file, as have records of his treatment at the 
Farmington VA Community Based Outpatient Clinic (CBOC) in 
Farmington, New Mexico, from October 2003 to May 2007.  
Additionally, the veteran was provided VA medical 
examinations in October 2003, January 2005, and March 2008.  
Reports of those examinations have been associated with the 
claims file.  He has additionally submitted records of 
private treatment beginning in 1974 and has provided letters 
from various treatment providers addressing his ongoing 
treatment.  Additionally, the veteran and his representative 
have both submitted written argument.  The Board notes that 
the veteran claimed in the September 2004 hearing that he 
suspected some of his service treatment records had been 
lost.  However, this issue was addressed in the Board's 
November 2004 remand, and the veteran has not since raised 
the issue.  The Board thus concludes that all available 
records have been associated with the veteran's claims file.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding records probative of 
the claims on appeal that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The veteran is seeking service connection for a right ankle 
disorder, a left ankle disorder, a right knee disorder, a 
left knee disorder, a right hip disorder, a left hip 
disorder, and a back disorder.  He has claimed that he was 
injured during service in a fall on a training course from a 
height of approximately 18 feet.  The veteran has also 
submitted evidence that he currently has a diagnosis of 
Reiter's Syndrome, from which he contends he has suffered 
since the in-service fall.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Relevant medical evidence of record consists of the veteran's 
service treatment records and VA medical examinations 
performed in October 2003, January 2005, and March 2008, as 
well as records of private treatment the veteran has received 
from 1974 to the present and records of his treatment at the 
Farmington CBOC from October 2003 through May 2007.  On the 
veteran's entrance Report of Medical History (RMH), conducted 
in January 1972, he indicated that he had no bone, joint, or 
other deformity, but appears to have checked "Yes" when 
asked if he had ever suffered from lameness, recurrent back 
pain, foot trouble, and a painful or "trick" shoulder or 
elbow.  He checked "Don't know" when asked if he had a 
"trick" or locked knee.  He further indicated on the 
January 1972 RMH that he had been involved in a horse 
accident at age 12, which required hospitalization, and 
reported that he had "shoulder and knee trouble," which the 
examiner noted caused no disability at the time of 
examination.  Similarly, on the January 1972 entrance 
examination, the veteran's knee was noted to be stable on 
examination.  Scars were recorded on his left knee, right 
ankle, and right lower back.  The examiner found the 
veteran's spine and other musculoskeletal system to be 
normal.

The veteran's service treatment records reflect that he was 
treated in August 1972 for abrasions of his elbows and in 
September 1972 for abrasions on his right hand and left knee.  
Later in September 1972, the veteran was seen on two 
occasions for a sprained left ankle.  In December 1972, the 
veteran was seen with a complaint of a twisted left ankle, 
which on examination was found to have no edema and a good 
range of motion with some pain on weight bearing.  On 
December 12, 1972, the veteran was seen with complaints of 
pain in his right knee, on which he reported having fallen 
the day before.  Physical examination revealed slight edema, 
no crepitus, and a full range of motion with pain on the 
lateral and medial side of the patella.  Radiological 
examination revealed no abnormality, and the veteran was 
diagnosed with a contusion of the right knee.  The veteran's 
separation examination noted no abnormalities of the 
veteran's spine or musculoskeletal system, noting only the 
scars on his back, knee, and ankle that were noted at his 
enlistment examination.  (The Board notes that the date given 
on the separation examination is May 6, 1972, but notes that 
a report of chest X-ray appearing on the examination report 
is dated March 6, 1973.  As the veteran has testified at his 
June 2003 DRO hearing that the examination took place on 
March 6, 1973, and given that his date of separation from 
service was March 7, 1973, the Board assumes that the March 
1973 date is the correct one.)

Records from the Northern Navaho Medical Center for the 
period from May 1974 to May 1979 show that the veteran was 
evaluated for a swollen left ankle in May 1974.  The veteran 
had a full range of motion with no erythema.  There was 
tenderness over the deltoid ligament laterally and slight 
swelling of the medial ligament.  The impression was sprained 
ankle and questionable arthritis.  Arrangements were made for 
a number of laboratory studies to explore the possibility of 
rheumatoid arthritis.  The veteran was seen several days 
later, however, and the swelling was gone.  The results from 
the laboratory studies were noted, and no arthritis was 
diagnosed.  The veteran was seen again in October 1974 for 
complaints of pain in the right ankle, cervical spine, 
lumbosacral spine, and sacral area.  Polyarthritis was 
suspected.  Radiological examination of the right ankle, 
cervical spine, lumbosacral spine, and sacroiliac joints, 
however, revealed no abnormalities.  The veteran was 
prescribed analgesic medication. Later entries referred to 
the veteran's arthritis pain but did not indicate that it was 
traumatic arthritis.  Further, there was no mention of any 
injury in service to any of the veteran's joints or back.  
The veteran was evaluated for complaints of left leg pain of 
unknown etiology in December 1977.  Radiological examination 
of the left tibia and fibula was negative.

Records from M. Gruber, M.D., for the period from January 
1998 to January 2007 reflect that the veteran received 
treatment for pain, primarily in the lower back and knees.  
He complained specifically of low back pain subsequent to an 
October 2000 automobile accident.  An April 2001 entry also 
reflects the veteran's complaint of developing persistent 
back pain after bending over to retrieve something from a 
dresser drawer.  Radiological examination of the lumbosacral 
spine in April 2001 noted degenerative changes and anterior 
osteophytes at L2-L3.  An April 2001 magnetic resonance 
imaging (MRI) study of the veteran's lumbosacral spine was 
interpreted as showing mild degenerative changes.  There was 
no mention of any type of injury of the back, hips, knees or 
ankles in service.  

Dr. Gruber wrote letters in support of the veteran's claims 
in January 2003 and January 2006.  In the January 2003 
letter, he stated that the veteran had a history of multiple 
episodes of back pain dating from the 1970's.  He further 
indicated that X-rays at that time showed post-traumatic and 
degenerative changes.  He did not identify those X-rays.  
(There are no such X-rays of record dating from the 1970's 
that show any evidence of post-traumatic or degenerative 
changes in the veteran's back.)  Dr. Gruber additionally 
referred to a 1980 X-ray that also showed post-traumatic and 
degenerative changes.  Again, that X-ray is not identified, 
and the report for such X- ray is not of record.  The veteran 
has indicated that the X-rays referred to by Dr. Gruber are 
the same as those taken at the Northern Navaho Medical Center 
in 1974, which, as noted above, found no evidence of 
abnormality in the veteran's cervical spine, lumbosacral 
spine, sacroiliac joints, or right ankle.  Noting the 
veteran's theory that his alleged 1972 in-service fall had 
caused his back and joint problems, Dr. Gruber concluded that 
the claimed fall was "consistent with" trauma that may have 
caused his ongoing back problems.  Dr. Gruber's January 2006 
letter indicated that the veteran had recently developed an 
inflammatory arthritis condition, which had manifested itself 
in the knees and left ankle.  The veteran further submitted 
evidence, in the form of a February 2006 letter from a 
treating physician, that he had been diagnosed with Reiter's 
Syndrome.  In her letter, the physician stated that the 
veteran had complained of pain dating back to the 1970s but 
concluded that the "trigger" for the disease was unknown.  

The veteran has also submitted private treatment records from 
multiple sources.  These records reflect treatment and 
physical therapy for lower back pain in 1985 and again for a 
lumbar and inguinal strain in 1999.  Records also show that 
the veteran suffered acute left knee strains in December 1996 
and again in May 1997, for which he was treated 
conservatively until the condition resolved.  The records 
also contain a May 2003 evaluation from a chiropractor 
indicating that he had treated the veteran for back pain.  
The chiropractor stated that although he had not conducted 
radiological examination of the veteran and had not reviewed 
any previous examinations, the veteran complained of a 
"severe injury from a high fall in 1972," which had caused 
intermittent low back and sciatic pain since the time of the 
incident.  The veteran also submitted documentation of a 
work-related back injury he incurred by twisting his back 
while stacking plywood sheets in April 2002.  Further 
treatment records reflect that the veteran received treatment 
in September and October 2004 for right knee strain and 
degenerative joint disease after straining the knee at work.  
He also received chiropractic treatment in November and 
December 2006 for low back and neck pain following a work 
injury.  

Northern Navaho Medical Center radiological records from 
November 2004 reflect an impression of no acute osseous 
abnormality of the lumbosacral spine and sacroiliac joints 
with a possible bilateral L5 spondylosis.  Radiological 
examination of the veteran's knees found no acute osseous 
abnormality with slight osteoarthritic changes more advanced 
in the left knee and a suprapatellar bursa effusion in the 
right knee.  Treatment records accompanying the X-rays 
indicate that the veteran received treatment in November 2004 
for chronic pain in his lower back and joints.  Records from 
the veteran's treating rheumatologist indicate that he was 
diagnosed with Reiter's Syndrome in February 2006 and was 
treated for pain in both knees in April 2006.  

Records of the veteran's treatment at the Farmington CBOC 
from October 2003 to May 2007 reflect that he was being 
followed for backache and Reiter's Syndrome, including 
monitoring of his medications.  Treatment records document 
the veteran's reported history of in-service fall and ongoing 
complaints of low back, hip, knee, and ankle pain.  The 
veteran was also provided radiological examination in October 
2003, which revealed mild degenerative spondylosis at T12-L1 
and L2-3, mild narrowing of the bilateral hips and pelvic 
joint space, and bilateral small to moderate well corticated 
plantar calcaneal enthesophytes in the veteran's ankles.  
Radiological examination also revealed moderate, tri-
compartment osteoarthrosis of the left knee and mild 
osteoarthrosis of the right knee.

The veteran was provided VA examinations in October 2003, 
January 2005, and March 2008.  Report of the October 2003 
examination reflects that the veteran reported daily back 
pain since approximately 1974 causing flares lasting 2 to 3 
weeks.  The veteran reported to the VA examiner that the pain 
originated from his 1972 in-service fall, when he landed on 
his feet.  The examiner noted left lateral thigh numbness and 
decreased sensation in the veteran's lower extremities.  
Physical examination revealed a limping gait and no 
ankylosis.  The veteran was diagnosed with degenerative 
spondylosis T12, L1, and L5 "consistent with post traumatic 
changes," as well as tri-compartment osteoarthritis in the 
left knee with symptomatic pain, mild osteoarthritis in the 
right knee with symptomatic pain, degenerative joint disease 
in the bilateral hips, and symptomatic degenerative disease 
in the right and left plantar calcaneal area.  No opinion was 
provided as to whether the diagnosed disabilities were 
related to the veteran's service.

Report of the January 2005 VA examination reflects the 
examiner's opinion that the veteran's back and bilateral 
ankle, knee, and hip disabilities are less likely than not 
related to his time in service.  The examiner specifically 
noted that the veteran had not complained of or been treated 
for back, hip, or ankle pain while in service and stated that 
the in-service knee injuries would not have caused 
degenerative disease.  Physical examination revealed right 
lateral thigh numbness and an antalgic gait.  The examiner 
noted the veteran's complaints of chronic low back, hip, 
knee, and ankle pain and opined that the right thigh numbness 
was not likely related to trauma sustained in service.  
Acknowledging the October 1974 radiological examination that 
found no abnormalities, the examiner concluded that it was 
unlikely that the veteran's current degenerative joint 
changes had their genesis in an in-service trauma.  

In the report of the March 2008 VA examination, the examiner 
noted the veteran's report of having fallen 18 feet during 
field training exercises, landing on his feet, and developing 
pain in his ankles, knees, and low back.  The veteran was 
noted to use orthotic inserts in his shoes, as well as a cane 
and crutches on occasion.  The veteran complained of having 
two incapacitating episodes of arthritis per year, with each 
lasting 3 to 4 days.  He reported being unable to stand for 
more than a few minutes and being able to walk only 75 to 100 
yards.  On physical examination, the veteran was found to 
have an antalgic gait with poor propulsion.  Pain was noted 
to be the major factor affecting the veteran's functional 
capabilities in the hips, knees, and ankles.  No ankylosis 
was noted.  Radiological evaluation revealed bilateral 
calcaneal spurs in the veteran's ankles, mild degenerative 
changes bilaterally in the veteran's hips, and degenerative 
changes in the veteran's knees.  The examiner diagnosed 
chronic strain/sprain with limited motion and degenerative 
joint disease in the veteran's bilateral ankles, bilateral 
knees, and bilateral hips.  The examiner opined that these 
disorders were not likely related to "a service connected 
problem."  He further opined that the veteran's reported 
fall was the only episode of trauma in service to the 
veteran's back, hips, knees, or ankles, and the veteran 
received treatment for that incident only once.  All other 
in-service treatments, the examiner noted, appeared to be for 
minor contusions or abrasions that did not require follow-up 
care.  The examiner concluded that the intermittent treatment 
for various acute injuries did not substantiate chronicity, 
particularly in light of the veteran's October 1974 finding 
of polyarthritis and the February 2006 diagnosis of Reiter's 
Syndrome.  The examiner concluded that it was likely the 
veteran's joint and back pain are related to his Reiter's 
Syndrome, which was not diagnosed until after the veteran's 
separation from service.

The veteran has twice testified at hearings during the 
pendency of this appeal.  At his June 2003 DRO hearing, the 
veteran testified that the in-service fall caused him not 
only pain to his right knee, as is reported in his service 
treatment records, but also pain and swelling in his back, 
hips, legs, and ankles.  He asserted that he had been 
continuously receiving treatment for these problems since 
service, including traditional Native American therapies for 
which he could not supply records.  In September 2004, the 
veteran and his wife testified before the undersigned 
Veterans Law Judge.  At that hearing, the veteran again 
described his in-service fall and claimed that records 
documenting subsequent treatment he received for his injuries 
in service were not associated with his claims file.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  The Board finds the medical evidence in 
the veteran's service treatment records to be persuasive that 
his knee and ankle complaints in service were acute and 
resolved without residual pathology.  The Board notes in 
particular that the December 1972 in-service fall, on which 
the veteran blames his current disabilities, was noted in the 
records to have caused only pain and mild edema of the 
veteran's right knee.  The veteran received no treatment at 
the time for any other joint or back injury, nor did he seek 
follow-up treatment after the initial visit.  The Board 
further finds that a conclusion that the veteran's knee and 
ankle complaints in service had resolved is supported by the 
fact that the record reflects he did not seek treatment for 
any problems with those joints until more than a year after 
his separation from service.  The VA examiners' opinions also 
support the conclusion that the knee and ankle symptoms noted 
in service were transitory and not indicative of chronic 
disease.

The Board concedes that the veteran's current treatment 
records and VA examinations confirm a current bilateral knee, 
ankle, and hip disorder, as well as a back disorder, but 
concludes that there is no competent medical evidence 
relating those disorders to service.  The veteran's 1972 in-
service right knee injury was shown to have resolved with no 
complaints or findings at the time of his separation in March 
1973.  The Board points out that the record does not support 
the veteran's contention that he sought treatment during 
service for his back and joint problems.  Records obtained by 
the veteran and submitted by him to VA reflect instead that 
he did not seek treatment for or reference any ankle, knee, 
hip, or back problems for well over a year following his 
separation from service.  It is clear, as discussed above, 
that the veteran was treated for acute problems with his 
knees and his left ankle in service and was each time 
returned to duty without any further complaints.  When 
examined for separation from service, the veteran was found 
to have a normal spine and musculoskeletal system, and no 
problems with his back or joints were noted.  Similarly, the 
examiner found all the veteran's extremities to be normal.  
As such, any complaints the veteran had in service appear to 
have been acute and transitory and to have resolved without 
residual pathology.

The Board acknowledges the veteran's contention that his 
current problems, including his diagnosis of Reiter's 
Syndrome, stem from the December 1972 in-service fall.  The 
Board finds compelling, however, the March 2008 VA examiner's 
conclusion that the veteran's in-service injuries and 
treatment were acute and transitory and resolved without 
incident.  In concluding that the veteran's current problems 
are not related to his time in service, the Board looks in 
particular to the veteran's March 1973 separation 
examination, at which his spine, musculoskeletal system, and 
lower extremities were all found to be normal, as well as to 
the fact that the veteran's 1974 impression of polyarthritis 
was not confirmed at the time by radiological evaluation, 
which revealed no abnormalities in his cervical spine, 
lumbosacral spine, sacroiliac joints, or right ankle.  Also 
compelling to the Board is the March 2008 VA examiner's 
conclusion that the veteran's diagnosis of Reiter's Syndrome 
in February 2006-which first manifested more than a year 
after the veteran's separation from service-is the likely 
cause of the veteran's back and joint pain.

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
in-service fall and the veteran's current ankle, knee, hip, 
and back disorders, which first manifested more than 18 
months after the veteran's separation from service.  The 
medical opinion submitted by Dr. Gruber contains speculation 
regarding the etiology of the veteran's disabilities, 
consisting of a theory of causation related to him by the 
veteran.  There is no evidence that this physician consulted 
the veteran's medical records in arriving at his conclusion; 
in fact, the radiological studies to which the physician 
refers in the letters do not reflect any degenerative changes 
or other abnormality.  The Board thus finds that Dr. Gruber's 
January 2003 and January 2006 letters regarding a possible 
relationship between the veteran's in-service fall and his 
current joint and back disabilities is speculative in nature 
and, as such, of very little probative weight.  

In so finding, the Board notes that service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Tirpak, 2 Vet. App. 
at 611; see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  In this case, the 
private physician apparently could not confirm the etiology 
of the veteran's disability without resorting to speculation 
and reliance on an etiological theory supplied by the 
veteran; therefore, this medical opinion does not have the 
required degree of medical certainty required for service 
connection.  See Hinkle v. Nicholson, 19 Vet. App. 465 (2005) 
(medical opinions based on speculation are entitled to 
little, if any, probative value); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  The strongest evidence in favor of the veteran's 
claim is the speculative opinion he submitted.  This is 
outweighed by the medical evidence from service showing no 
problems at separation and the fact that for over a year 
following the veteran's separation from service, he made no 
complaints and was not diagnosed with any joint or back 
disability.  Further, the Board is persuaded by the VA 
examiner's opinion that the veteran's current diagnosis of 
Reiter's Syndrome did not manifest until well after the 
veteran left active duty. 

The Board has considered the veteran's contentions that his 
claimed disorders were incurred in service and that he has 
continuously sought treatment for the disabilities since his 
discharge.  The veteran, however, has not demonstrated that 
he has any medical expertise to make such an opinion or 
diagnosis.  The Board notes that although the veteran is 
competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disabilities.  As a 
layperson without the appropriate medical training and 
expertise, the veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any current disability and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board thus concludes that the probative medical evidence 
of record does not link the veteran's current back and 
bilateral ankle, knee, and hip disorders to service because 
the medical opinion submitted by the veteran is speculative 
at best and does not raise a reasonable doubt that the 
current disability is related to service.  Therefore, the 
Board concludes that the veteran's claimed back, ankle, knee, 
and hip disorders were not incurred in or aggravated by 
service.  The claims for service connection for a right ankle 
disorder, a left ankle disorder, a right knee disorder, a 
left knee disorder, a right hip disorder, a left hip 
disorder, and a back disorder must thus be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


